Citation Nr: 0907638	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  04-39 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 
percent for post-operative residuals of pansinusitis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
January 1989.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefits sought on 
appeal.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in October 2006; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in July 2007.  Development has been completed and the case is 
once again before the Board for review.


FINDINGS OF FACT

1.  Post-operative residuals of pansinusitis include chronic 
sinusitis, especially in the left maxillary, with frequent 
daily headaches, facial pain, and purulent drainage, treated 
with at least three courses of antibiotics annually.  Sinus 
headaches and pressure may be temporarily disabling.  Chronic 
sinusitis is not disabling for some form of physical or 
sedentary employment.  

2.  The Veteran is assigned the maximum rating authorized 
under 38 C.F.R. § 4.97, Diagnostic Code 6514.  Referral for 
an extraschedular evaluation is not warranted.

3.  The Veteran is service connected for post-operative 
residuals of pansinusitis, rated 50 percent disabling; a 
post-fracture deformity of the left (minor) shoulder, rated 
20 percent disabling; and residuals of fracture of the distal 
phalanx of the left great toe and scar, donor site, left 
abdomen, both assigned noncompensable evaluations.  He has a 
combined 60 percent evaluation.

4.  The Veteran reportedly has not worked full-time since 
2000.

5.  The Veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for post-operative residuals of pansinusitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.97, Diagnostic Code 6514 (2008).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a July 2003 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  March 2006 and August 
2007 letters provided the Veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The August 2007 letter also provided the 
Veteran with pertinent laws and regulations pertaining to a 
TDIU claim.  

Fully compliant notice was not received prior to the initial 
adjudication of the Veteran's claims.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
cured any VCAA notice deficiency by issuing fully compliant 
notice in August 2007.  The RO readjudicated the case in a 
September 2008 supplemental statement of the case.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Id.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The July 2003 and August 2007 letters informed the Veteran 
that he must submit medical evidence which showed his 
disability had increased in severity, and advised the Veteran 
of the types of medical or lay evidence that he may submit to 
demonstrate a worsening or increase in severity of the 
disability.  There was no reference, however, to the effect 
of the condition's worsening on the Veteran's employment and 
daily life, or to the diagnostic criteria for establishing a 
higher rating for his service-connected disability.  

The failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the Veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the United States Court of Appeals for Veterans 
Claims (Court or CAVC) to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
Veteran's employment, the Veteran has clearly described the 
effect his service-connected disability had on his daily 
activities and employment during a Board hearing and in 
various lay statements.  He has submitted lay statements from 
co-workers in order to demonstrate the effect of his 
disabilities on his employment.  Thus, as the Board finds the 
Veteran had actual knowledge of this requirement, any failure 
to provide him with adequate notice of this element is not 
prejudicial.  See Sanders, 487 F.3d 881.  

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The RO provided the Veteran with applicable 
Diagnostic Codes under which the Veteran has been rated in an 
August 2004 statement of the case.  The RO readjudicated the 
case in March 2005, May 2006, and September 2008 supplemental 
statements of the case.  The Federal Circuit held that an SOC 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

Given the nature of the Veteran's claim, the fact that he was 
examined by VA during the appeal, and was provided the 
criteria required for a higher evaluation, the Board finds 
that a reasonable person would have generally known about the 
requirements necessary to establish a higher rating.  
Therefore, the Board finds that any error in failure to 
provide notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.  

The essential fairness was maintained in this case as the 
Veteran demonstrated an understanding of the evidence 
required to substantiate the higher rating sought and that a 
higher rating would be assigned based on the pertinent 
diagnostic criteria.  The criteria were discussed in the SOC, 
and the reasons as to why a higher rating was not warranted 
under that criteria were identified.  Based on the foregoing, 
the Board finds that any VCAA notice error in this case has 
been rendered harmless.

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The Veteran's service treatment records, VA treatment 
records, and VA examinations, and Board hearing transcript, 
and various lay statements have been associated with the 
claims file.  In accordance with the July 2007 Board remand, 
the RO requested medical records from the Social Security 
Administration.  A September 2007 response shows that no 
medical records were on file for the Veteran.  The Board 
finds that the RO substantially complied with the July 2007 
Board remand order.  See Stegall v. West, 11 Vet. App. 268, 
270 (1998).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.


B.  Law and Analysis

1.  Pansinusitis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.
 
VA treatment records, an August 2003 VA examination, and a 
May 2006 VA examination, show that Veteran has chronic 
sinusitis or pansinusitis, especially in the left maxillary, 
with frequent daily headaches, and facial pain.  He had a 
history of two sinus surgeries, and frontal sinus 
obliteration in service.  He used saline irrigations daily.  
He had purulent drainage, treated with at least three courses 
of antibiotics annually.  

In a May 2006 addendum, the May 2006 VA examiner stated that 
chronic sinusitis in itself was not disabling for usual 
activities of living.  Whether sinus headaches and pressure 
was temporarily disabling was subjective and was dependent on 
frequency and severity.  The examiner stated that a November 
2003 note indicates that the Veteran's chronic maxillary 
sinus pain was suggestive of trigeminal neuralgia pain in 
distribution of the infraorbital nerve.  A July 2005 note 
shows that the Veteran's left facial pain was stable.  His 
last medical treatment for chronic sinus headache was in 
December 2005.  The VA examiner stated, in conclusion, that 
the Veteran's chronic sinusitis would not be completely 
disabling for some form of physical or sedentary employment.  

The Veteran's service-connected post-operative residuals of 
pansinusitis has been evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6514 (sinusitis).  Under the General Rating 
Formula for Sinusitis, a 50 percent evaluation is assigned 
for sinusitis following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  
A 50 percent evaluation is the maximum rating available under 
Diagnostic Code 6514.  Accordingly, a higher evaluation is 
not available to the Veteran under Diagnostic Code 6514.  A 
higher evaluation is not available under other applicable 
provisions of the Diagnostic Code.

In denying the claim for a higher rating, the Board has 
considered the potential application of other various 
provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
pansinusitis with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology 
as discussed above. The Veteran is shown to have chronic 
sinusitis with a history of sinus surgeries, frequent 
headaches, facial pain, and purulent drainage.  A 50 percent 
evaluation under Diagnostic Code 6514 is assigned for 
sinusitis following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  See 
38 C.F.R. § 4.97, Diagnostic Code 6514.  Therefore, the Board 
finds that the Diagnostic Code adequately addresses the 
Veteran's level of disability and symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
The Veteran indicated during an October 2006 Board hearing, 
that he had regular annual appointments three to four times a 
year for sinusitis.  There is nothing in the record to 
indicate that this service-connected disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In a May 2006 addendum, the VA 
examiner found that chronic sinusitis in itself was not 
disabling for usual activities of living and did not prevent 
physical or sedentary employment.  It was noted that sinus 
headaches and pressure may be temporarily disabling dependent 
on frequency and severity; however, headaches and pain are 
contemplated in the Veteran's currently assigned 50 percent 
evaluation under Diagnostic Code 6514 for sinusitis.  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not demonstrate is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.

2.  TDIU

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2008).  However, even when the percentage requirements are 
not met, entitlement to a total rating, on an extraschedular 
basis, may nonetheless be granted, in exceptional cases, when 
a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19 (2008).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1996); 38 C.F.R. §§ 4.1, 4.15 (2008).  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that 
a veteran is unemployed is generally insufficient to 
demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations.  Instead, a longitudinal 
review of all the evidence is necessary in order to obtain a 
full understanding of the case.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In the instant case, the Veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  The Veteran is service-connected for post-
operative residuals of pansinusitis, rated 50 percent 
disabling; a post-fracture deformity of the left (minor) 
shoulder, rated 20 percent disabling; and residuals of 
fracture of the distal phalanx of the left great toe and 
scar, donor site, left abdomen, both assigned noncompensable 
evaluations.  He has a combined 60 percent evaluation.  Since 
the Veteran does not have a single service-connected 
disability ratable at 60 percent or more, or two or more 
separately rated disabilities with a combined rating to 70 
percent or more, he does not meet the threshold requirements 
for the requested benefit.

Because the Veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extraschedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Director of the Compensation and 
Pension Service, the Board may consider whether remand to the 
RO for referral to those officials is warranted.  See 38 
C.F.R. § 4.16(b) (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996) (holding that the Board is precluded from assigning an 
extraschedular rating in the first instance, but the Board is 
not precluded from considering whether referral to the VA 
officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 
1996).

The Board finds that the record does not present any unusual 
factors that might serve as a predicate for a finding of 
unemployability.    

During the Veteran's October 2006 Board hearing, he reported 
that he had not worked for the past six years.  He reported 
that he had a college education.  The Veteran indicated that 
he had been fired from his job due to attendance.  The 
Veteran reported that he had tried working part-time, and 
tried to run his own business, but indicated that his 
sinusitis interfered with his work.  The Veteran reported 
that he had done work of all levels, and had been an 
instructor at a community college.  He indicated that his 
service-connected shoulder did not affect his ability to work 
because he worked on computers.  He indicated that he had 
headaches which did interfere with his ability to work.  

In a statement received in June 2005, the Veteran reported 
symptoms related to his sinusitis, including severe infected 
drainage, facial pain, a water balloon feeling inside of the 
head, lymph node drainage, and soft-palate drainage.  The 
Veteran also reported additional symptoms which are not 
related to a currently service-connected disability, 
including tooth or gum problems, occasional closing of the 
left eye, lack of appetite, chest pain, forearm rashes, and 
right-side lower abdominal problems.  

The Veteran contends that he is disabled due to his service-
connected sinusitis.  A May 2006 VA examiner has opined, 
however, that chronic sinusitis in itself was not disabling 
for usual activities of living.  The Board notes that the 
examiner stated that whether sinus headaches and pressure was 
temporarily disabling was subjective and was dependent on 
frequency and severity.  However, the Board notes that this 
statement does not establish that the Veteran is unable to 
secure or follow a substantially gainful occupation due to 
his sinus headaches.  The examiner noted, at the time of the 
May 2006 addendum, that the Veteran's last medical treatment 
for chronic sinus headache was six months earlier in December 
2005.  This being said, the examiner opined that the 
Veteran's chronic sinusitis would not be completely disabling 
for some form of physical or sedentary employment.  During a 
May 2005 VA examination of the left shoulder, the examiner 
found that the Veteran was able to do his normal job.  The 
examiner stated that he was out of work for separate issues, 
but this was not related to his left shoulder.  

In support of his claim the Veteran has submitted lay 
statements received in January 2005, in the form of a 
petition for disability benefits, signed by 18 individuals 
who have known the Veteran for at least on year or more.  A 
similar statement was also signed by the Veteran's employer 
and a consulting psychologist.  The statements indicate, in 
pertinent part, that the Veteran was observed with various 
symptoms including: chronic sinusitis; severe headaches; 
severe facial pains; erratic sleep behavior; bouts of social 
withdrawal indicated by lack of speaking, staring off into 
space, depression, or other indicative behaviors; speaking 
out of turn in erratic ways; and being rude or going off for 
no apparent reason.  The witnesses indicated that the Veteran 
was unreliable or unsuitable for his work environment, and 
that his observed symptoms rendered him unreliable or 
undesirable for gainful employment.  

Although the January 2005 lay statements indicate that the 
Veteran is not capable of gainful employment due to the cited 
symptomatology; the statements do not show that the Veteran's 
inability to work was due to his service-connected sinus and 
left shoulder disabilities alone.  The Veteran's noted 
symptoms of chronic sinusitis, severe headaches, and severe 
facial pains are shown by competent medical evidence to be 
related to service-connected post-operative residuals of 
pansinusitis; however, the witnesses also attested to 
observing several symptoms that have not been established as 
related to a current service-connected disability.  These 
symptoms include erratic sleep behavior; bouts of social 
withdrawal indicated by lack of speaking, staring off into 
space, depression, or other indicative behaviors; speaking 
out of turn in erratic ways; and being rude or going off for 
no apparent reason.  The Board notes that VA treatment 
records reflect treatment for several nonservice-connected 
disabilities, to include major depressive disorder, which may 
contribute to the Veteran's unemployment.

The Board finds that the Veteran's service-connected sinus 
and left shoulder disabilities do not prevent him from 
working.  The Board notes further, that there is no 
contention or demonstration that the Veteran's left great toe 
fracture residuals or donor site scar impact his 
employability.  Although various lay statements submitted by 
the Veteran suggest that the Veteran is not capable of 
gainful employment, his unemployability is not shown to 
solely be a result of his service-connected sinus and other 
service-connected disabilities.  There is some indication 
that symptomatology unrelated to the Veteran's service-
connected disabilities affects his ability to maintain 
employment.  Further, VA examiners have opined that chronic 
sinusitis is not disabling for some form of physical or 
sedentary employment.  The Veteran's left shoulder 
disability, left great toe fracture residuals, and scar are 
not shown to affect his employment.  

The Board finds that the evidence does not demonstrate that 
the Veteran's service-connected post-operative residuals of 
pansinusitis and other service-connected disabilities 
including his post-fracture deformity of the left (minor) 
shoulder, when considered in association with his educational 
and occupational background, renders him unable to secure or 
follow a substantially gainful employment.  In making this 
determination, the Board has considered the Veteran's own 
statements in support of his claims.  However, where the 
determinative issue is one of medical causation or diagnosis, 
as it is in this case, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  
Probative medical evidence in this case, does not establish 
that the Veteran is "unemployable" due to his service-
connected disabilities. 

The Veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis, and no 
persuasive competent medical evidence is of record to the 
effect that he is unable to obtain and/or maintain all forms 
of substantially gainful employment due to his service-
connected disabilities.  The Board finds that the record does 
not present any unusual factors that might serve as a 
predicate for a finding of unemployability.  Although the 
Board does not dispute the Veteran experiences some 
impairment due to his service-connected disabilities, this 
appears to be adequately reflected by the current combined 
schedular rating of 60 percent.  See Van Hoose, supra.  The 
Veteran's service-connected disabilities have not been, in 
the Board's determination, so severely disabling as to have 
rendered him or the average person similarly situated unable 
to secure or follow substantially gainful employment, nor 
does the evidence of record reflect that his condition would 
render him individually unable to follow any substantially 
gainful occupation.

C. Conclusion

The Veteran is rated at the maximum 50 percent available 
under Diagnostic Code 6514 for post-operative residuals of 
pansinusitis.  Referral for an extraschedular evaluation is 
not warranted.  The preponderance of the evidence is against 
the Veteran's claim for TDIU. The appeal is accordingly 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

An increased rating for post-operative residuals of 
pansinusitis, in excess of 50 percent, is denied.

Entitlement to a TDIU is denied



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


